             Case 1:18-cr-00691-JGK Document 58 Filed 02/17/21 Page 1 of 1




February 17, 2021

By ECF

Honorable John G. Koeltl
United States District Judge
Southern District of New York

Re: United States v. Darrell McLeod, 18 Cr. 691 (JGK)

Dear Judge Koeltl:

I write with the consent of the Government and Probation Department to respectfully request that
the Court adjourn the March 1, 2021 conference on Mr. McLeod’s violations of supervised
release for approximately 30 days. The reason for this request is that Mr. McLeod is currently
scheduled to enter residential drug treatment at Samaritan Village on March 2, 2021. This
adjournment would therefore allow time for Mr. McLeod to enter his program and to determine
if he is making appropriate progress.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Tara LaMorte, Esq.
    Adam S. Pakula, U.S. Probation

                                                 Conference is adjourned until Monday, April 20,
                                                 2021, at 2:30pm.

                                                 SO ORDERED.
                                                                               /s/ John G. Koeltl
                                                 New York, New York              John G. Koeltl
                                                 February 17, 2021                 U.S.D.J.
